DETAILED ACTION
The applicant’s amendment on April 19, 2021 has been acknowledged. Claims 2-4, 7, 9-11, 14, 16-18 and 20 have been canceled. Claims 1, 5, 6, 8, 12, 13, 15, 19 and 21, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 6, 8, 12, 13, 15, 19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.  (2014).
In the instant case, claims 1, 5 and 6 are directed to a method or process, claims 8, 12 and 13 are directed to a system or apparatus and claims 15, 19 and 21 are directed toward a product or medium.   
	Additionally as noted by the Patent Trial and Appeal Board on August 31, 2020, “The first step recites "identifying a plurality of tasks of modifying source code for a project and corresponding current task status data for the plurality of tasks in [] project management data ... [for] a project management system, wherein the current task status data indicates a current state of modifying the source code for a corresponding task." This describes an activity that human source code developers can perform in their minds, e.g., an observation or evaluation. Thus, the first step recites an abstract idea in the category of mental processes. See 2019 Guidance, 84 Fed. Reg. at 52. The first step also recites an abstract concept because it describes a way to manage human interactions (e.g., among source code developers) following rules or instructions. The 2019 Guidance explains this is of one of certain methods of organizing human activity that, in accord with judicial precedent, are deemed abstract.”
	“The second step recites "extracting, from a[] location of a source code revision control [SCRC] system [SCRCS] separate from the project management [PM] system [PMS], a commit log indicating changes made to the source code, the commit log stored by the source code revision control system ... , and the commit log comprising new task 
	“Accordingly, claim 1 recites a judicial exception in the form of an abstract idea for, in the words of Appellant's Specification, "automatically modifying task status in a project management system via keywords in source code version control commit logs." Spec. ,i 1. Stated differently, claim 1 recites an abstract idea for using SCRC commit logs to synchronize task status data between PM and SCRC systems. See Apple, Inc. v. Ameranth Inc., 842 F.3d 1229, 1240 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction."). Thus, our analysis proceeds to prong two.”
"any additional elements recited in the claim beyond the judicial exception(s)" and evaluate those elements to determine whether they integrate the judicial exception into a practical application. 84 Fed. Reg. at 54-55 (emphasis added); see also MPEP § 2106.05(a)-(c), (e)-(h).”
	“Here, as identified above, beyond the limitations describing the abstract idea, claim 1 recites the following technological limitations, shown here in italics: "a project management data store coupled to a project management system," "a source code revision data store separate from the project management data store," extracting the commit log from "a directory location," "parsing, by a processing device," "continuously updating the current task status data," and "deleting the commit log." "Data stores," "processing devices," "continuously" performing tasks, "directory" locations, and "deleting" are basic features of fundamental computer system technology. The Specification confirms this by describing such technology features at a high, generic level. See, e.g., Spec.¶¶ 19-23, 29, 37, 52. These additional elements are generic and do not result in an improvement to a technology or technical field-instead, the claim recites basic technology to automate performance of an abstract idea. There is no improvement to "the functioning of the computer itself' or "any other technology or technical field." See MPEP § 2106.05(a) (quoting Alice, 573 U.S. at 225). Neither do these computer limitations qualify as applying the judicial exception with "a particular machine," because the "computer system" provides its conventional functions and requires no more than general purpose computer equipment. See MPEP § 2106.05(b ); see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014); In re TLI Commc'ns LLC Patent Litigation, 823 F.3d 607, 613 (Fed. Cir. 2016) (explaining that mere recitation of concrete or tangible components is not an inventive concept).”
	“In step two of the Alice/Mayo analysis, we consider whether there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea. Alice, 573 U.S. at 217-18 (citing Mayo, 566 U.S. at 72-73, 77-79). As the 2019 Guidance explains, many of the considerations to determine whether a claim amounts to "significantly more" under step two of the Alice framework are already considered as part of determining whether the judicial exception has been integrated into a practical application. 84 Fed. Reg. at 56. Thus, at this point of our analysis, we determine if claim 1 adds a specific limitation, or combination of limitations, that is not a well-understood, routine, conventional activity in the field; or whether it simply recites well understood, routine, conventional activities at a high level of generality.”
	The Examiner confers with the board in that, the claims are directed towards reporting changes in a document which is considered to be  an abstract idea inasmuch as determining changes and reporting those changes activities that are considered both fundamental economic or business practices, methods of organizing human activity, an idea of itself and a mathematical relationship or formula (by providing an algorithm (formula) in the form of a flowchart that dictates the step by step process steps to perform the claimed invention). In view of the updated guidance the claims continue to be directed toward a method of organizing human activity and an idea of itself, as noted by the board.

	The elements in the instant claims (processing device, data store, web server), when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  It should be noted the limitations of the current claims are performed by a generically recited processor and the memory and program components contain no more than mere instructions to implement the abstract idea on a computer.  The claims require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. Again as decided by the Board on August 31, 2020. Therefore, claims 1, 5, 6, 8, 12, 13, 15, 19 and 21 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 6, 8, 12, 13, 15, 19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoyama (US 7,406,432 B1) hereafter Motoyama, in view of Best et al. (US 8,312,430 B2) hereafter Best, further in view of Oddo (US 2003/0105681 A1) hereafter Oddo, further in view of McKnight et al. (US 7,143,345 B2) hereafter McKnight, further in view of Multer et al. (US 6,925,476 B1) hereafter Multer, further in view of Wakui et al. (US 2005/0096934 A1) hereafter Wakui, further in view of Guturu et al. (US 6,581,075 B1) hereafter Guturu, further in view of Mori et al. (US 6,708,183 B1) hereafter Mori.
As per claim 1, Motoyama discloses a method (Figure 15; Col. 13 lines 14-15; disclose “a method for generating/and or updating a schedule for a project”) comprising:
	identifying, by a processing device, a plurality of tasks of modifying source code for a project and corresponding current task status data for each of the plurality of tasks 
	extracting, by a processing device, from a source code revision control system hosted by a web server, a commit log indicating changes made to the source code, the commit log being stored by the source code revision control system in a source code revision data store separate from the project management data store (Figure 5B; disclose a log or commit log which indicates the changes that have been made to the file. As shown above Col. 7, lines 15-51; disclose that the file is for source code which can also be seen in Figure 14. Figure 6, and Col. 10, lines 2-32; disclose that this information is received by the processing device or computer over a network through the use of web sites. Col. 12, lines 11-45, Figures 12-13; disclose that the system contains a commit log or forms which indicate the status of each of the tasks, in this 
		one or more identifiers of one or more commit log tasks comprising the particular task (Col. 10, lines 17-32 and Figure 14; disclose that each task is listed and each task has its own identifier); and 
		new particular task status data that indicates a new state of modifying the source code for the particular task (Col. 12, lines 11-45, Figures 12-13; disclose that the system contains a commit log or forms which indicate the status of each of the tasks, in this case each time a file or task is complete the system is sent a log to update the overall schedule. Thus, because it does each task it does each particular task. These logs are taken or extracted from the project management database, which is in a location on the system which is known as a directory);
	locating a keyword in the commit log; identifying, by the processing device, a keyword within the commit log reflecting the new particular task status data, wherein the keyword is of a particular type that is specified by configuration data associated with the project management system (As defined by the applicant's originally filed specification paragraph [0032] “Examples of keywords can include, and are not limited to, task identifiers, task statuses (task states), etc.". Figure 13 and Col. 12, lines 34-64 and Col. 11, lines 12-45; disclose that the computer, or processing device, locates the keyword in 
	updating, by the processing device, the current particular task status data in the project management data store by changing the current state indicated by the current particular task status data with the new state indicated by the new particular status data; in response to updating the current particular task status data in the project management data store, determining, by the processing device, that the particular task is a last commit log task of the one or more commit log tasks (Figure 13 and Col. 12, lines 34-64 and Col. 11, lines 12-45; disclose that the computer locates the keyword in this case the new status in the log to identify when the new status data for the task is available. The new status indicates a new state for the file in this case from draft to official. In this case the computer has changed the current status from draft to official or complete, thereby updating all linked tasks. As stated above Col. 7, lines 15-51; disclose that the file is for source code); and
	Motoyama further discloses in response to determining that the particular task is the last commit log task of the one or more commit log tasks; transmitting, by the processing device, a notification via a network to a client device, the notification reflecting the current task status data for each of the one or more commit log tasks as updated with the new task status data in the project management data store (Col. 10, 
identifying, the first task identifier to a second task identifier in the project management data store, the current task status data for the particular task identified by the second task identifier in the project management data store (Col. 12, lines 11-64 and Figure 13; disclose that the system locates and identifies the status information for a particular task, this status information is the keyword. This status is identified by the system so that the linked tasks can all be updated so that the schedule can properly record the status of each task. As shown in Col. 12, lines 11-64 the logs are checked or searched for status information for related tasks so those tasks can also be identified and changed or updated. Thus changing from a first task identifier to a second task identifier. Col. 13, lines 14-44; disclose that the system automatically updates the corresponding database the information is received over a network, updated and stored on the networked database. To do this the system would have to identify the project management data store or database data); and 

While Motoyama shows that the file status is indicated and updated automatically it fails to explicitly state the source code revision control system is implementing source code revisions and that keyword is identified by determining that the keyword is located within a defined range of a task identifier and by parsing the commit log to locate the keyword. The reference fails to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed, wherein the particular type is specified by configuration data associated with the project management system and in response to updating current task status data for the plurality of tasks in the project management data store deleting the commit log.
Based on the applicant’s specification paragraph [0017] “When a user 101B,C is ready to implement a source code revision, the user 101B,C inputs a new revision into the source code revision control system 105, and the source code revision control system 105 performs a commit operation. A ‘commit’ and/or ‘committing changes’ is a process by which a user 101B, C triggers the source code revision control system 105 to record the changes made to the software source code 103A.” the Examiner is taking 
Best, which like Motoyama talks about a networked project management software, teaches it is known for the source code revision control system or server to implement or commit the source code revisions (Col. 7, line 37 through Col. 8, line 31; teaches that it is known for a central server such as the one in Motoyama to implement or commit changes to the source code submitted by the users. The system then changes the status of the source code. This is done to ensure the level of quality of the software as it is submitted. Since Motoyama also talks about project management dealing with source code submissions it would have been obvious to have the users "check-in" or push software to the server and to have the server then 'commit' the source code as part of the latest changes. By changing the status and automatically checking the new submission the system can ensure a level of quality for the code while still tracking the progress of the tasks as shown in Best).
Therefore, from this teaching of Best, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by Motoyama, with the system implementing source code revisions as taught by Best, for the purposes of ensuring the level of quality of the code and still tracking task progress. Since Motoyama also talks about project management dealing with source code submissions it would have been obvious to have the users "check-in" or push software to the server and to have the server then 'commit' the source code as part of the latest changes. By changing the status and automatically 
The combination fails to explicitly state that that keyword is identified by determining that the keyword is located within a defined range of a task identifier and by parsing the commit log to locate the keyword. The references fails to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed, wherein the particular type is specified by configuration data associated with the project management system; and in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
Oddo, which like Motoyama talks about gathering information from a document, teaches it is known to identify keywords and their particular meaning by determining that the keyword is located within a defined range of an identifier in the commit log that corresponds to the keyword and by parsing, by the processing device, data in the commit log to locate the keyword, wherein the particular type is specified by configuration data associated with the project management system, wherein parsing the data comprises search the commit log for the keyword (Page 5, paragraphs [0048] and [0050], page 7, paragraph [0059] and Table 8; teaches that when trying to identify keywords in a document and the status associated with those keywords it is known to first parse the document to identify the keywords, and to determine the status or related information for that heading or identifier based on the words within a defined range from the identifier. In this case the system recognizes a defined keyword which acts as an identifier or heading, the information between this heading and the next heading is 
	The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. 

	The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier.
	The Oddo reference shows that the use of parsing to identify keywords in a document and the corresponding information for those keywords was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the manner of identifying keywords and the status information disclosed by the Motoyama reference with the parsing of documents and determining that a keyword is located within a defined range of an identifier as taught by Oddo.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Oddo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method 
The references fail to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed to parse the data and in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
McKnight, which like Oddo talks about techniques of parsing data, teaches it is known determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed to parse the data (Col. 6, lines 54-60; teaches that in parsing it is known to first check if the data has already been parsed and to use that parsed data if available. If the data has not been previously parsed it is known to issue the command to parse the data. Since Oddo already establishes it is known to use parsing to identify data, it would have been obvious only parse the data if it has not been previously parsed this would ensure that steps are not repeated as shown in McKnight).

McKnight teaches that in the field of parsing it is known to determine whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed parsing the data. 
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best and Oddo, with determining if the data has already been parsed as shown in McKnight since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of McKnight, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best and Oddo, with determining if the data has already been parsed as taught by McKnight, for the 
The references fail to explicitly show in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
Multer, which like Motoyama talks about document management, teaches it is known to response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log (Col. 3, lines 18-45; teaches that when the files are updated the change logs are deleted this is done to synchronize the change logs. Since Motoyama talks about managing tasks and documents it would have been obvious to delete or purge the entries which are already updated as this would help save space).
The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed. 
Multer teaches it is known to delete records once they are updated.
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best, Oddo and McKnight, with deleting commit logs once the files have been updated as shown in Multer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Multer, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo and McKnight, with deleting commit logs once the files have been updated as shown in Multer, for the purposes of purging elements and synchronizing the files. Since Motoyama talks about managing tasks and documents it would have been obvious to delete or purge the entries which are already updated as this would help save space.
The combination fails to explicitly disclose that the revision control system is separate from the management system.
Wakui, which like Motoyama talks about control the revision of projects, teaches it is known to have a revision control system separate from a management system and 
 The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed. McKnight teaches that in the field of parsing it is known to determine whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed parsing the data. Multer teaches it is known to delete logs once the files have been updated.
Wakui teaches it is known to separate the databases and update one with the data from the other.

Therefore, from this teaching of Wakui, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight and Multer, with separating the databases as taught by Wakui, for the purposes of implementing the databases in known configurations. Since Wakui establishes this is a known form of implementing a database system, it would have been obvious to implement them in a single data store as shown in Motoyama or in separate databases as explicitly shown in Wakui.
Motoyama however fails to explicit state having a first time stamp; when determining whether the file is a new file by determining that a time indicated by the first time stamp is later than a time indicated by a second time stamp of a previous commit log that was last searched.
Guturu, which like Motoyama talks about storing files in a database and updating those files, teaches it is known to have a first time stamp;  when determining whether the file is a new file by determining that a time indicated by the first time stamp is later than a time indicated by a second time stamp of a previous commit log that was last 
Therefore, from this teaching of Guturu, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui, with updating database files based on time stamps as taught by Guturu, for the purposes of ensuring that only the most recent information in stored and to prevent the database from being updated with outdated information. Since the purpose of Motoyama is to keep the files up to date and provide the user’s with the most recent information it would have been obvious to update the database in the manner shown in Guturu. As stated above this would allow the data to be updated with only the most recent information and prevent updating the files with outdated information.
The combination however fails to explicitly state using index mapping to show changes in the document.

The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed. McKnight teaches that in the field of parsing it is known to determine whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed parsing the data. Multer teaches it is known to delete logs once the files have been updated. Wakui teaches it is known to separate the databases and update one with the data from the other.
The combination fails to explicitly state or show that it utilizes index mapping to track changes. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the updating changes in a document shown in the combination of Motoyama, Best, Oddo, McKnight, Multer, Wakui and Guturu, with the tracking changes using index mapping as shown in Mori.
Therefore, from this teaching of Mori, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight, Multer, Wakui and Guturu, with tracking changes using index mapping as taught by Mori, for the purposes of tracking changes across servers. Since the combination already tracks changes in documents it would have been obvious to utilize known techniques such as index mapping as shown in Mori to ensure the system is tracking the changes correctly.
As per claim 5, the combination of Motoyama, Best, Oddo, McKnight, Multer, Wakui, Guturu and Mori teaches the above-enclosed invention, Motoyama further discloses wherein the keyword comprises at least one of the task identifier or a task state (In paragraph [0032] of the applicant’s originally filed specification the applicant has defined keywords to include "task identifiers, task statues (task states), etc.”, Motoyama Col. 12, lines 11-64; disclose that the system locates the status information for a particular task in this case the status is the task state such as complete or not 
As per claim 6, the combination of Motoyama, Best, Oddo, McKnight, Multer, Wakui, Guturu and Mori teaches the above-enclosed invention, Motoyama further discloses wherein the commit log is received periodically (Col. 9, lines 26-55; discloses that the system receives inspection results periodically, in this case the commit log or log of revisions is periodically checked to determine if new results are available. When they are the system is updated accordingly. In this case the inspection information which is the log is periodically received by the server to determine if new information is available such as status changes).
As per claim 8, Motoyama discloses a system comprising:
a project management data store to store project management data, wherein the project management data comprises a plurality of tasks of modifying source code of a project and corresponding current task status data for each of the plurality of tasks, the current task data comprising current particular task status data for a particular task of the plurality of tasks, wherein the current particular task status data indicates a current state of a modification of the source code for the particular task, and wherein the current particular task status data is identified by a particular task identifier; a project management system, coupled to the project management data store, hosted by a web server to manage the project (Col. 4, lines 18-25 and lines 40-56; discloses that the system includes a web server and that the web server the information is exchanged and managed through the use of the web server. Col. 4, line 57 through Col. 5, line 3; 
a processing device, operatively coupled to the project management data store, (Col. 4, line 40 through Col. 5, line 3; disclose that the invention is carried out on a server which contains a processing device which is coupled to the data store or database and the software which acts as the source code revision control system as described above) to:
extract, from a source code revision control system hosted by a web server, in the project management data store, a commit log that indicates changes made to the source code, the commit log comprising new task status data for a particular task of the plurality of tasks of the project, the commit log being stored by the source code revision control system in a source code revision data store in the project management data store (Figure 5B; disclose a log or commit log which indicates the changes that have been made to the file. As shown above Col. 7, lines 15-51; disclose that the file is for source code which can also be seen in Figure 14. Figure 6, and Col. 10, lines 2-32; disclose that this information is received by the processing device or computer over a 
one or more identifiers of one or more commit log tasks comprising the particular task (Col. 10, lines 17-32 and Figure 14; disclose that each task is listed and each task has its own identifier); and 
new particular task status data that indicates a new state of modifying the source code for the particular task (Col. 12, lines 11-45, Figures 12-13; disclose that the system contains a commit log or forms which indicate the status of each of the tasks, in this case each time a file or task is complete the system is sent a log to update the overall schedule. Thus, because it does each task it does each particular task. These logs are taken or extracted from the project management database, which is in a location on the system which is known as a directory);
identify a keyword of a particular type within the commit log reflecting the new particular task status data, wherein the keyword is of a particular type that is specified by configuration data associated with the project management system; identify, in the commit log, wherein the keyword comprises the new task status data that indicates a new state of modifying the source code for the one of the plurality of tasks (As defined 
update the current particular task status data in the project management data store by changing the current state indicated by the current particular task status data with the new state indicated by the new particular status data; in response to updating the current particular task status data in the project management data store, determine that the particular task is a last commit log task of the one or more commit log tasks (Figure 13 and Col. 12, lines 34-64 and Col. 11, lines 12-45; disclose that the computer locates the keyword in this case the new status in the log to identify when the new status data for the task is available. The new status indicates a new state for the file in this case from draft to official. In this case the computer has changed the current status from draft to official or complete, thereby updating all linked tasks. As stated above Col. 7, lines 15-51; disclose that the file is for source code).
continuously update the current task status data in the project management data store in view of a subsequent review of the commit log (Col. 9, lines 27-55; disclose that 
Motoyama further discloses transmitting a notification via a network to a client device, the notification reflecting the current task status data as changed in the project management data store (Col. 10, lines 1-32; disclose that the system contains web pages which are used to notify users of task statuses and updates. A website is transmitted through a network from a server and notifies the client device accessing the website of the changes. As shown in Figure 5B the website contains revision history for files, which also includes revision numbers. Figure 7A discloses that the website also contains a listing of the documents the revision number the date and the status information. Col. 12, lines 11-33; disclose that each of the forms and documents is also updated to reflect the current status of each task. As such one or more users are notified through the system web pages and forms of the current task status and changes to that status as they are reflected in the system).
identifying, the first task identifier to a second task identifier in the project management data store, the current task status data for the particular task identified by the second task identifier in the project management data store (Col. 12, lines 11-64 and Figure 13; disclose that the system locates and identifies the status information for a particular task, this status information is the keyword. This status is identified by the system so that the linked tasks can all be updated so that the schedule can properly record the status of each task. As shown in Col. 12, lines 11-64 the logs are checked or searched for status information for related tasks so those tasks can also be identified and changed or updated. Thus changing from a first task identifier to a second task 
updating the current task status data in view of the new task status data in the commit log (Col. 12, lines 11-64 and Figure 13; disclose that the system locates and identifies the status information for a particular task, this status information is the keyword. This status is identified by the system so that the linked tasks can all be updated so that the schedule can properly record the status of each task. As shown in Col. 12, lines 11-64 the logs are checked or searched for status information for related tasks so those tasks can also be identified and changed or updated).
While Motoyama shows that the file status is indicated and updated automatically it fails to explicitly state the source code revision control system is implementing source code revisions and that keyword is identified by determining that the keyword is located within a defined range of a task identifier and by parsing the commit log to locate the keyword. The reference fails to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed, wherein the particular type is specified by configuration data associated with the project management system and in response to updating current task status data for the plurality of tasks in the project management data store deleting the commit log.
Based on the applicant’s specification paragraph [0017] “When a user 101B,C is ready to implement a source code revision, the user 101B,C inputs a new revision into 
Best, which like Motoyama talks about a networked project management software, teaches it is known for the source code revision control system or server to implement or commit the source code revisions (Col. 7, line 37 through Col. 8, line 31; teaches that it is known for a central server such as the one in Motoyama to implement or commit changes to the source code submitted by the users. The system then changes the status of the source code. This is done to ensure the level of quality of the software as it is submitted. Since Motoyama also talks about project management dealing with source code submissions it would have been obvious to have the users "check-in" or push software to the server and to have the server then 'commit' the source code as part of the latest changes. By changing the status and automatically checking the new submission the system can ensure a level of quality for the code while still tracking the progress of the tasks as shown in Best).
Therefore, from this teaching of Best, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by Motoyama, with the system implementing source code revisions as taught by Best, for the purposes of ensuring the level of quality of the code and still tracking task progress. Since Motoyama also talks about project 
The combination fails to explicitly state that that keyword is identified by determining that the keyword is located within a defined range of a task identifier and by parsing the commit log to locate the keyword. The references fails to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed, wherein the particular type is specified by configuration data associated with the project management system; and in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
Oddo, which like Motoyama talks about gathering information from a document, teaches it is known to identify keywords and their particular meaning by determining that the keyword is located within a defined range of an identifier in the commit log that corresponds to the keyword and by parsing, by the processing device, data in the commit log to locate the keyword, wherein the particular type is specified by configuration data associated with the project management system, wherein parsing the data comprises search the commit log for the keyword (Page 5, paragraphs [0048] and [0050], page 7, paragraph [0059] and Table 8; teaches that when trying to identify keywords in a document and the status associated with those keywords it is known to first parse the document to identify the keywords, and to determine the status or related 

	The sole difference between the combination and the claimed subject matter is that the combination does not explicitly state how the new task status data is identified by the system. The Motoyama reference does identify the tasks and the current status of those tasks including changes in that status, however does not explicitly state it does so by determining that the keyword which is found is located within a defined range of a task identifier.
	The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier.
	The Oddo reference shows that the use of parsing to identify keywords in a document and the corresponding information for those keywords was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the manner of identifying keywords and the status information disclosed by the Motoyama reference with the parsing of documents and determining that a keyword is located within a defined range of an identifier as taught by Oddo.

Therefore, from this teaching of Oddo, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama and Best, with determining that the keyword is located within a defined range of a task identifier as taught by Oddo, for the purposes of using this known technique to determine which data contained in the document belongs to the specific identifier as shown in Oddo. Since Motoyama discloses searching a document to identify keywords and their associated context, it would have been obvious to use the known method discussed in Oddo to perform this task. This allows the system to accurately identify information in a document, and the corresponding information related to that identified information.
The references fail to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed to parse the data and in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
McKnight, which like Oddo talks about techniques of parsing data, teaches it is known determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed to parse the data (Col. 6, lines 54-60; teaches that in parsing it is known to first check if the data has already been parsed and to use that parsed data if available. If the data has not been previously parsed it is known to issue the command to parse the data. Since Oddo 
The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed.
McKnight teaches that in the field of parsing it is known to determine whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed parsing the data. 
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best and Oddo, with determining if the data has already been parsed as shown in McKnight since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The references fail to explicitly show in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
Multer, which like Motoyama talks about document management, teaches it is known to response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log (Col. 3, lines 18-45; teaches that when the files are updated the change logs are deleted this is done to synchronize the change logs. Since Motoyama talks about managing tasks and documents it would have been obvious to delete or purge the entries which are already updated as this would help save space).
The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate 
Multer teaches it is known to delete records once they are updated.
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best, Oddo and McKnight, with deleting commit logs once the files have been updated as shown in Multer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Multer, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo and McKnight, with deleting commit logs once the files have been updated as shown in Multer, for the purposes of purging elements and synchronizing the files. Since Motoyama talks about managing tasks and documents it would have been obvious to delete or purge the entries which are already updated as this would help save space.

Wakui, which like Motoyama talks about control the revision of projects, teaches it is known to have a revision control system separate from a management system and updating the management system with data from the revision of projects (Page 2, paragraph [0031], page 3, paragraph [0047], page 4, paragraph [0052] and page 5, paragraph [0062]; teaches that it is known to have these databases separate as opposed to a single unit. As shown in the applicant’s originally filed specification paragraph [0023] this is just one way to implement a data store either separately or combined. As such it would have been obvious to implement them in a single data store as shown in Motoyama or in separate databases as explicitly shown in Wakui).
 The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed. McKnight teaches that in the field of parsing it is known to determine whether the commit log has been previously parsed; in response to a determination that the commit 
Wakui teaches it is known to separate the databases and update one with the data from the other.
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight and Multer, with implementing the data store in different databases as shown in Wakui since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Wakui, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight and Multer, with separating the databases as taught by Wakui, for the purposes of implementing the databases in known configurations. Since Wakui establishes this is a known form of implementing a database system, it would have been obvious to implement them in a single data store as shown in Motoyama or in separate databases as explicitly shown in Wakui.
Motoyama however fails to explicit state having a first time stamp; when determining whether the file is a new file by determining that a time indicated by the first time stamp is later than a time indicated by a second time stamp of a previous commit log that was last searched.

Therefore, from this teaching of Guturu, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui, with updating database files based on time stamps as taught by Guturu, for the purposes of ensuring that only the most recent information in stored and to prevent the database from being updated with outdated information. Since the purpose of Motoyama is to keep the files up to date and provide the user’s with the most recent information it would have been obvious to update the database in the manner shown in Guturu. As stated above this would allow the data to be updated with 
The combination however fails to explicitly state using index mapping to show changes in the document.
	Mori, which like Motoyama talks about monitoring changes, teaches it is known to utilize index mapping to show and establish changes (Col. 14, lines 35-54; teach it is known to utilize index mapping to establish and track changes in a system. By utilizing this map data the system can track changes across servers and ensure proper synchronization. Since the combination already tracks changes in documents it would have been obvious to utilize known techniques such as index mapping as shown in Mori to ensure the system is tracking the changes correctly).
The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed. McKnight teaches that in the field of parsing it is known to determine whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed parsing the data. Multer teaches it is known to 
The combination fails to explicitly state or show that it utilizes index mapping to track changes. 
Mori shows that the use of index mapping to establish changes in a system and that this was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the updating changes in a document shown in the combination of Motoyama, Best, Oddo, McKnight, Multer, Wakui and Guturu, with the tracking changes using index mapping as shown in Mori.
Therefore, from this teaching of Mori, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight, Multer, Wakui and Guturu, with tracking changes using index mapping as taught by Mori, for the purposes of tracking changes across servers. Since the combination already tracks changes in documents it would have been obvious to utilize known techniques such as index mapping as shown in Mori to ensure the system is tracking the changes correctly.
As per claim 12, the combination of Motoyama, Best, Oddo, McKnight, Multer, Wakui, Guturu and Mori teaches the above-enclosed invention, Motoyama further discloses wherein the keyword comprises at least one of the task identifier or a task 
As per claim 13, the combination of Motoyama, Best, Oddo, McKnight, Multer, Wakui, Guturu and Mori teaches the above-enclosed invention, Motoyama further discloses wherein the commit log is received periodically (Col. 9, lines 26-55; discloses that the system receives inspection results periodically, in this case the commit log or log of revisions is periodically checked to determine if new results are available. When they are the system is updated accordingly. In this case the inspection information which is the log is periodically received by the server to determine if new information is available such as status changes).
As per claim 15, Motoyama discloses a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: (Col. 5, line 56 through Col. 6, line 41; disclose that the invention is carried out by instructions which are stored on a non-transitory computer-readable storage medium that is executed by a processing device) 
identify a plurality of tasks of modifying source code for a project and corresponding current task status data for each of the plurality of tasks in a project management data store coupled to a project management system hosted by a web server to manage the project, the current task data comprising current particular task 
extract, from a source code revision control system hosted by a web server in the project management data store, a commit log indicating changes made to the source code, the commit log comprising new task status data for one of the plurality of tasks of the project, the commit log stored by the source code revision control system in a source code revision data store in the project management data store and the commit log comprising new task status data for a particular task of the plurality of tasks of the project (Figure 5B; disclose a log or commit log which indicates the changes that have been made to the file. As shown above Col. 7, lines 15-51; disclose that the file is for source code which can also be seen in Figure 14. Figure 6, and Col. 10, lines 2-32; disclose that this information is received by the processing device or computer over a network through the use of web sites. Col. 12, lines 11-45, Figures 12-13; disclose that the system contains a commit log or forms which indicate the status of each of the tasks, in this case each time a file or task is complete the system is sent a log to update 
one or more identifiers of one or more commit log tasks comprising the particular task (Col. 10, lines 17-32 and Figure 14; disclose that each task is listed and each task has its own identifier); and 
	new particular task status data that indicates a new state of modifying the source code for the particular task (Col. 12, lines 11-45, Figures 12-13; disclose that the system contains a commit log or forms which indicate the status of each of the tasks, in this case each time a file or task is complete the system is sent a log to update the overall schedule. Thus, because it does each task it does each particular task. These logs are taken or extracted from the project management database, which is in a location on the system which is known as a directory);
identify a keyword within the commit log reflecting the new particular task status data, wherein the keyword is of a particular type that is specified by configuration data associated with the project management system; identify, by the processing device and in view of a correspondence between the keyword and an entry in the commit log, wherein the keyword comprises the new task status data that indicates a new state of modifying the source code for the one of the plurality of tasks (As defined by the applicant's originally filed specification paragraph [0032] “Examples of keywords can include, and are not limited to, task identifiers, task statuses (task states), etc.". Figure 
update the current particular task status data in the project management data store by changing the current state indicated by the current particular task status data with the new state indicated by the new particular status data; in response to updating the current particular task status data in the project management data store, determine that the particular task is a last commit log task of the one or more commit log tasks (Figure 13 and Col. 12, lines 34-64 and Col. 11, lines 12-45; disclose that the computer locates the keyword in this case the new status in the log to identify when the new status data for the task is available. The new status indicates a new state for the file in this case from draft to official. In this case the computer has changed the current status from draft to official or complete, thereby updating all linked tasks. As stated above Col. 7, lines 15-51; disclose that the file is for source code).
continuously updating the current task status data in the project management data store in view of a subsequent review of the commit log (Col. 9, lines 27-55; disclose that the database is continuously check and rechecked to update the current task status data by looking for new logs and updating the status of the logs).

identifying, the first task identifier to a second task identifier in the project management data store, the current task status data for the particular task identified by the second task identifier in the project management data store (Col. 12, lines 11-64 and Figure 13; disclose that the system locates and identifies the status information for a particular task, this status information is the keyword. This status is identified by the system so that the linked tasks can all be updated so that the schedule can properly record the status of each task. As shown in Col. 12, lines 11-64 the logs are checked or searched for status information for related tasks so those tasks can also be identified and changed or updated. Thus changing from a first task identifier to a second task identifier. Col. 13, lines 14-44; disclose that the system automatically updates the corresponding database the information is received over a network, updated and stored 
updating the current task status data in view of the new task status data in the commit log (Col. 12, lines 11-64 and Figure 13; disclose that the system locates and identifies the status information for a particular task, this status information is the keyword. This status is identified by the system so that the linked tasks can all be updated so that the schedule can properly record the status of each task. As shown in Col. 12, lines 11-64 the logs are checked or searched for status information for related tasks so those tasks can also be identified and changed or updated).
While Motoyama shows that the file status is indicated and updated automatically it fails to explicitly state the source code revision control system is implementing source code revisions and that keyword is identified by determining that the keyword is located within a defined range of a task identifier and by parsing the commit log to locate the keyword. The reference fails to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed, wherein the particular type is specified by configuration data associated with the project management system and in response to updating current task status data for the plurality of tasks in the project management data store deleting the commit log.
Based on the applicant’s specification paragraph [0017] “When a user 101B,C is ready to implement a source code revision, the user 101B,C inputs a new revision into the source code revision control system 105, and the source code revision control system 105 performs a commit operation. A ‘commit’ and/or ‘committing changes’ is a 
Best, which like Motoyama talks about a networked project management software, teaches it is known for the source code revision control system or server to implement or commit the source code revisions (Col. 7, line 37 through Col. 8, line 31; teaches that it is known for a central server such as the one in Motoyama to implement or commit changes to the source code submitted by the users. The system then changes the status of the source code. This is done to ensure the level of quality of the software as it is submitted. Since Motoyama also talks about project management dealing with source code submissions it would have been obvious to have the users "check-in" or push software to the server and to have the server then 'commit' the source code as part of the latest changes. By changing the status and automatically checking the new submission the system can ensure a level of quality for the code while still tracking the progress of the tasks as shown in Best).
Therefore, from this teaching of Best, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by Motoyama, with the system implementing source code revisions as taught by Best, for the purposes of ensuring the level of quality of the code and still tracking task progress. Since Motoyama also talks about project management dealing with source code submissions it would have been obvious to have the users "check-in" or push software to the server and to have the server then 'commit' 
The combination fails to explicitly state that that keyword is identified by determining that the keyword is located within a defined range of a task identifier and by parsing the commit log to locate the keyword. The references fails to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed, wherein the particular type is specified by configuration data associated with the project management system; and in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
Oddo, which like Motoyama talks about gathering information from a document, teaches it is known to identify keywords and their particular meaning by determining that the keyword is located within a defined range of an identifier in the commit log that corresponds to the keyword and by parsing, by the processing device, data in the commit log to locate the keyword, wherein the particular type is specified by configuration data associated with the project management system, wherein parsing the data comprises search the commit log for the keyword (Page 5, paragraphs [0048] and [0050], page 7, paragraph [0059] and Table 8; teaches that when trying to identify keywords in a document and the status associated with those keywords it is known to first parse the document to identify the keywords, and to determine the status or related information for that heading or identifier based on the words within a defined range from the identifier. In this case the system recognizes a defined keyword which acts as an 
	The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains 
	The sole difference between the combination and the claimed subject matter is that the combination does not explicitly state how the new task status data is identified by the system. The Motoyama reference does identify the tasks and the current status of those tasks including changes in that status, however does not explicitly state it does so by determining that the keyword which is found is located within a defined range of a task identifier.
	The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier.
	The Oddo reference shows that the use of parsing to identify keywords in a document and the corresponding information for those keywords was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the manner of identifying keywords and the status information disclosed by the Motoyama reference with the parsing of documents and determining that a keyword is located within a defined range of an identifier as taught by Oddo.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

The references fail to explicitly show determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed to parse the data and in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
McKnight, which like Oddo talks about techniques of parsing data, teaches it is known determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed to parse the data (Col. 6, lines 54-60; teaches that in parsing it is known to first check if the data has already been parsed and to use that parsed data if available. If the data has not been previously parsed it is known to issue the command to parse the data. Since Oddo already establishes it is known to use parsing to identify data, it would have been 
The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed.
McKnight teaches that in the field of parsing it is known to determine whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed parsing the data. 
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best and Oddo, with determining if the data has already been parsed as shown in McKnight since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of McKnight, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method 
The references fail to explicitly show in response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log.
Multer, which like Motoyama talks about document management, teaches it is known to response to updating current task status data for the plurality of tasks in the project management data store, deleting the commit log (Col. 3, lines 18-45; teaches that when the files are updated the change logs are deleted this is done to synchronize the change logs. Since Motoyama talks about managing tasks and documents it would have been obvious to delete or purge the entries which are already updated as this would help save space).
The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to 
Multer teaches it is known to delete records once they are updated.
It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best, Oddo and McKnight, with deleting commit logs once the files have been updated as shown in Multer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Multer, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo and McKnight, with deleting commit logs once the files have been updated as shown in Multer, for the purposes of purging elements and synchronizing the files. Since Motoyama talks about managing tasks and documents it would have been obvious to delete or purge the entries which are already updated as this would help save space.
The combination fails to explicitly disclose that the revision control system is separate from the management system.

 The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed. McKnight teaches that in the field of parsing it is known to determine whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed parsing the data. Multer teaches it is known to delete logs once the files have been updated.

It would have been obvious to one of ordinary skill in the art to include in the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight and Multer, with implementing the data store in different databases as shown in Wakui since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Wakui, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight and Multer, with separating the databases as taught by Wakui, for the purposes of implementing the databases in known configurations. Since Wakui establishes this is a known form of implementing a database system, it would have been obvious to implement them in a single data store as shown in Motoyama or in separate databases as explicitly shown in Wakui.
Motoyama however fails to explicit state having a first time stamp; when determining whether the file is a new file by determining that a time indicated by the first time stamp is later than a time indicated by a second time stamp of a previous commit log that was last searched.
Guturu, which like Motoyama talks about storing files in a database and updating those files, teaches it is known to have a first time stamp;  when determining whether 
Therefore, from this teaching of Guturu, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight, Multer and Wakui, with updating database files based on time stamps as taught by Guturu, for the purposes of ensuring that only the most recent information in stored and to prevent the database from being updated with outdated information. Since the purpose of Motoyama is to keep the files up to date and provide the user’s with the most recent information it would have been obvious to update the database in the manner shown in Guturu. As stated above this would allow the data to be updated with only the most recent information and prevent updating the files with outdated information.

	Mori, which like Motoyama talks about monitoring changes, teaches it is known to utilize index mapping to show and establish changes (Col. 14, lines 35-54; teach it is known to utilize index mapping to establish and track changes in a system. By utilizing this map data the system can track changes across servers and ensure proper synchronization. Since the combination already tracks changes in documents it would have been obvious to utilize known techniques such as index mapping as shown in Mori to ensure the system is tracking the changes correctly).
The combination of Motoyama and Best teaches identifying a plurality of tasks and their current status data. The combination teaches receiving a log which contains changes including new tasks status data. The keywords are located in the log and new status states are indicated and the data store is updated to reflect these changes. The Oddo reference teaches parsing a document to identify keywords and to indicate corresponding information related to the identified keywords by determining that the keyword is located within a defined range of a task identifier. The combination fails to explicitly disclose determining whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed. McKnight teaches that in the field of parsing it is known to determine whether the commit log has been previously parsed; in response to a determination that the commit log has not been previously parsed parsing the data. Multer teaches it is known to delete logs once the files have been updated. Wakui teaches it is known to separate the databases and update one with the data from the other.

Mori shows that the use of index mapping to establish changes in a system and that this was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the updating changes in a document shown in the combination of Motoyama, Best, Oddo, McKnight, Multer, Wakui and Guturu, with the tracking changes using index mapping as shown in Mori.
Therefore, from this teaching of Mori, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method managing project logs provided by the combination of Motoyama, Best, Oddo, McKnight, Multer, Wakui and Guturu, with tracking changes using index mapping as taught by Mori, for the purposes of tracking changes across servers. Since the combination already tracks changes in documents it would have been obvious to utilize known techniques such as index mapping as shown in Mori to ensure the system is tracking the changes correctly.
As per claim 19, the combination of Motoyama, Best, Oddo, McKnight, Multer, Wakui, Guturu and Mori teaches the above-enclosed invention, Motoyama further discloses wherein the keyword comprises at least one of the task identifier or a task state (In paragraph [0032] of the applicant’s originally filed specification the applicant has defined keywords to include "task identifiers, task statues (task states), etc.”, 
As per claim 21, the combination of Motoyama, Best, Oddo, McKnight, Multer, Wakui, Guturu and Mori teaches the above-enclosed invention, Motoyama further discloses wherein the commit log is received periodically (Col. 9, lines 26-55; discloses that the system receives inspection results periodically, in this case the commit log or log of revisions is periodically checked to determine if new results are available. When they are the system is updated accordingly. In this case the inspection information which is the log is periodically received by the server to determine if new information is available such as status changes).


Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments on pages 10-13 regarding the 101 rejections, specifically that “Section II of the 2019 Guidance "explains that the USPTO has set forth a revised procedure, rooted in Supreme Court case law, to determine whether a claim is 'directed to' a judicial exception under the first step of the Alice/Mayo test (USPTO Step 2A)." In determining whether a claim is "directed to" a judicial exception, Section II of the 2019 Guidance provides the following procedure: "if a claim recites a judicial exception [as described in Section I of the 2019 Guidance] ... , it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not 'directed to' a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception" ( emphasis added).”
“Section III of the 2019 Guidance "explains the revised procedure that will be applied by the USPTO, which focuses on two aspects of the revised step 2A: (1) whether the claim recites a judicial exception by (a) identifying the specific element(s) of the claim that the examiner believes to recite a judicial exception and (b) determining whether the identified element(s) fall(s) within the judicial exception (e.g., the subject Alice/Mayo test (USPTO Step 2B)"( emphasis added).”
“Section 111.C of the 2019 Guidance further provides that, "[i]n the rare circumstance in which the examiner believes a claim element that does not fall within the enumerated groupings of abstract ideas should nonetheless be treated as reciting an abstract idea ('tentative abstract idea'), the examiner should evaluate whether the claim as a whole integrates the recited tentative abstract idea into a practical application" (emphasis added). Section 111.C of the 2019 Guidance further provides that a tentative abstract idea must be approved by the Technology Center Director, along with justification for such treatment.”
“With the foregoing in mind, even if, arguendo, claim 1 can be said to recite a judicial exception under prong (1) (which applicant does not concede), applicant respectfully submits that claim 1 does not fail Step 2A of the Alice/Mayo test on the ground that the claim 1 is not directed to any alleged judicial exception under prong (2). For example, claim 1 recites, inter alia, "in response to determining that the particular task is the last commit log task of the one or more commit log tasks: transmitting ... a notification via a network to a client device, the notification reflecting the current task status data for each of the one or more commit log tasks as updated with the new task status data in the project management data store; and deleting ... the commit log." arguendo, the independent claims recite a judicial exception, claim 1 is not directed to the judicial exception.”
“Even if, arguendo, claim 1 fails Step 2A of the Alice/Mayo test (which is not the case), applicant respectfully submits that claim 1 passes Step 2B of the Alice/Mayo test. For example, in Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016), the Federal Circuit found that even when all of the claim elements being analyzed in step two are well-known, "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." Applicant respectfully submits that even if, arguendo, the claim elements being analyzed in Step 2B can be considered well-known (which applicant does not concede), an inventive concept can be found in the non-conventional and non-generic arrangement of such claim elements. For example, as described in the original Specification at paragraph [005]:”
[quoting paragraph [005]]
“With this in mind, the claims are directed to automatically modifying task status in a project management system via keywords in source code version control commit logs. This implies that the claims recite a non-conventional and non-generic arrangement of elements as compared to conventional ways of manually modifying task status in a project management system.”
DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), claim 1 addresses a technological problem "particular to the internet" by implementing a solution specific to that technological environment and different from the manner suggested by routine or conventional use within the field. Claim 1 can be distinguished from subject matter that merely performs some method known from the pre-Internet world along with the requirement to perform it on the Internet. For example, claim 1 addresses the problem of automatically modifying task status in a project management system via keywords in commit logs of a source code revision control system hosted by a web server separate from a project management system. Addressing the problem in the manner recited in claim 1 does not simply employ some mere ordinary use of a computer and/or the Internet to perform a method from the pre-Internet world, but rather employs a computer and/or the Internet to perform unconventional processes within a method that did not exist in the pre-Internet world. Therefore, similar to the claims in Bascom and/or DDR Holdings, claim 1 includes additional elements amounting to significantly more than any alleged judicial exception.”
	“In view of the above, claim 1 is directed to patent eligible subject matter. For similar reasons, claims 8 and 15 are similarly directed to patent eligible subject matter. Accordingly, the claims are directed to patentable subject matter, and Applicant requests that the rejections of the present claims under 35 U.S.C. § 101 be withdrawn.”
	The Examiner respectfully disagrees.
in italics: "a project management data store coupled to a project management system," "a source code revision data store separate from the project management data store," extracting the commit log from "a directory location," "parsing, by a processing device," "continuously updating the current task status data," and "deleting the commit log." "Data stores," "processing devices," "continuously" performing tasks, "directory" locations, and "deleting" are basic features of fundamental computer system technology. The Specification confirms this by describing such technology features at a high, generic level. See, e.g., Spec.¶¶ 19-23, 29, 37, 52. These additional elements are generic and do not result in an improvement to a technology or technical field-instead, the claim recites basic technology to automate performance of an abstract idea. There is no improvement to "the functioning of the computer itself' or "any other technology or technical field." See MPEP § 2106.05(a) (quoting Alice, 573 U.S. at 225). Neither do these computer limitations qualify as applying the judicial exception with "a particular See MPEP § 2106.05(b ); see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014); In re TLI Commc'ns LLC Patent Litigation, 823 F.3d 607, 613 (Fed. Cir. 2016) (explaining that mere recitation of concrete or tangible components is not an inventive concept).” 
	While the applicant has amended the language to recite additional structural elements such “a processing device” and a “web server” however the applicant is merely implementing the abstract idea on a computer, as such this is mere instructions to implement the abstract idea on a computer, See MPEP 2106.05(f) which is not enough to render the claims into a practical application. As noted by the board the claim(s) “recites basic technology to automate performance of an abstract idea” and because of that there “is no improvement to “the functioning of the computer itself” or “any other technology or technical field””.
	While the applicant has alleged that the “automatically modifying task status in a project management system via keywords in source code version control commit logs” which “implies that the claims recite a non-conventional and non-generic arrangement of elements as compared to conventional ways of manually modifying task status in a project management system”, the Examiner respectfully disagrees. As stated in the 101 rejection the Board did not find these elements to be non-conventional and non-generic but rather merely “basic features of fundamental computer system technology”. As such these are not found to be non-conventional and non-generic arrangements of elements. Therefore the Examiner has not been persuaded. 

	Lacking any additional arguments from the applicant the Examiner has not been persuaded. The claims continue to be directed toward elements which merely an abstract idea which lacks any additional elements to render the claims into a practical application. Therefore the rejections have been maintained.
In response to the applicant’s arguments on pages 13-17, regarding the art rejections specifically that “Applicant respectfully submits that Motoyama, Best, Oddo, McKnight, Multer and Wakui, taken individually or in combination, at least fail to teach or suggest every element of claim 1. For example, claim 1 has been amended to include subject matter similar to that recited in, e.g., claims 3 and 4, which the Office Action acknowledges is not taught by the combination of Motoyama, Best, Oddo, McKnight, Multer and/or Wakui.”
	“In view of the above, claim 1, as well as dependent claims 5 and 6, are believed to be patentable over Motoyama, Best, Oddo, McKnight, Multer and/or Wakui. Independent claims 8 and 15, as amended herein, recite certain limitations that are similar to the above-highlighted limitations of claim 1. Therefore, claims 8 and 15 are 
	“Claims 3, 10, and 17 stand rejected under pre-AIA  35 U.S.C. § 103(a) as being allegedly unpatentable over Motoyama in view of Best, Oddo, McKnight, Multer, Wakui, and Guturu.”
	“Claim 4 stands rejected under pre-AIA  35 U.S.C. § 103(a) as being allegedly unpatentable over Motoyama in view of Best, Oddo, McKnight, Multer, Wakui, and Mori.”
	“As mentioned above, claim 1 has been amended to include subject matter similar to that recited in, e.g., claims 3 and 4. Applicant respectfully submits that Guturu and Mori, either separately or in combination, fail to teach or suggest every element of claim 1. For example, applicant initially notes the proposed combination with Guturu and Mori needed to cure the deficiencies of Motoyama, Best, Oddo, McKnight, Multer and Wakui would result in an 8 reference rejection (Motoyama, Best, Oddo, McKnight, Multer, Wakui, Guturu and Mori), which provides strong evidence that this combination of references would not be prima facie obvious.”
	“Even if, arguendo, it would have somehow been obvious to combine this large number of references cited in the Office Action that would be needed to support the rejection of claim 1, applicant respectfully submits that Motoyama, Best, Oddo, McKnight, Multer, Wakui, Guturu and Mori, either separately or in combination, fail to teach or suggest every element of claim 1. For example, in rejecting previously presented claim 4, the Office Action at pages 67-68 states that the combination [of Motoyama, Best, Oddo, McKnight, Multer, and Wakui] fails to explicitly state using index 
	“However, applicant notes that Mori is directed to a "[s]patial information search system." (Mori, Title.) For example, the background of Mori discusses geographical spatial data. Mori teaches that "the present invention creates a corresponding index for each spatial information. The index includes information related to a position included in spatial information, and data related to a storage location of the spatial information. This index also includes (1) a source ID for uniquely identifying spatial information; (2) coordinate translation values which are parameters used to correspond certain spatial information to other spatial information; and (3) when the spatial information including this index was created by referencing other spatial information, an underlay diagram specifying ID represented by the source ID possessed by the referenced spatial information, or the like." (Mori, Abstract.)”
	“The index taught by Mori does not include information related to a commit log task identifier and/or a particular task identifier, and thus the index of Mori cannot be said to map a commit log task identifier to a particular task identifier. Moreover, there is entirely no teaching or suggestion in Mori for using its index to identify current particular task status data in a project management data store. Therefore, Mori cannot possibly cure the deficiencies of Motoyama, Best, Oddo, McKnight, Multer, Wakui, at least with respect to "identifying, in view of an index mapping the commit log task identifier to the particular task identifier, the current particular task status data in the project 
	“In view of the above, claim 1, as well as dependent claims 5 and 6, are believed to be patentable over Motoyama, Best, Oddo, McKnight, Multer, Wakui, Guturu and/or Mori. Independent claims 8 and 15, as amended herein, recite certain limitations that are similar to the above-highlighted limitations of claim 1. Therefore, claims 8 and 15 Motoyama, Best, Oddo, McKnight, Multer, Wakui, Guturu and/or Mori, as well as dependent claims 12, 13, 18 and 19 at least for their dependence on the respective allowable base claims, as well as for non-obviousness of various combinations of limitations recited by the dependent claims.”
	The Examiner respectfully disagrees.
	As an initial matter the Examiner notes that the claim 3 has already been reviewed by the Board on August 31, 2020, to which the Board has concluded that the applied references did in fact read over the limitations. 
Additionally, while the applicant has argued the number of references the Examiner respectfully disagrees. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). That is the Board has already considered the combination as shown with claim 3 the additional elements of claim 4 discuss as known technique and would have been obvious substitution for what is already shown in the combination. As such the Examiner has not been persuaded that the number of references is excessive. 


As such Mori was not used to establish a commit log but rather that the use of index mapping was known in the prior art at the time of the invention and would have been obvious to substitute updating changes in combination with the tracking using index mapping as shown in Mori. Again Mori was not used alone to teach the claimed limitation but only to establish the concept was known. As such the combination does in fact read over the claims as currently written. 
Applicant merely recites the claim language allegedly missing from the prior art without specifically providing any persuasive rationale or evidence in support thereof. Such a statement is not considered to be an argument. 37 C.F.R. § 41.37(c)(1)(vii) (“A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim.”); In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”). As such, Examiner respectfully submits that applicant’s statement is not persuasive.

All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner's action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Motoyama, in view of Best, further in view of Oddo and, where appropriate, in further view of Guturu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marc J. Rochkind, “The Source Code Control System”, IEEE Transactions on Software Engineering, Vol. SE-1, No. 4, December 1975 – discusses the source code management system to track changes to source code.
	Gerardo Canfora, Luigi Cerulo, “Supporting Change Request Assignment in Open Source Development” SAC’06 April 23-27, 2006, Dijon, France – discusses the management of assignments and the tracking of tasks. 
	Meiyappan Nagappan, Mladen A. Vouk, “Abstracting Log Lines to Log Event Types for Mining Software System Logs”, IEEE MSR 2010 – discusses the managing of log files.
Dharmalingam Ganesan, Dirk Muthig, Jens Knodel, Kentaro Yoshimura, “Discovering Organizational Aspects from the Source Code History Log during the Product Line Planning Phase – A Case Study”, Proceedings of the 13th Working Conference on Reverse Engineering, IEEE 2006. – discusses product line planning and reviewing change history logs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	7-23-2021